              Case 3:21-cv-00311-HZ     Document 4   Filed 03/04/21   Page 1 of 3



1

2    Michael Fuller, OSB No. 09357
     OlsenDaines
3
     US Bancorp Tower
4    111 SW 5th Ave., Suite 3150
     Portland, Oregon 97204
5    michael@underdoglawyer.com
6    Direct 503-222-2000

7    Kim Sordyl, OSB No. 031610
     Sordyl Law LLC
8
     422 NW 13th Ave # 751
9    Portland, Oregon 97209
     503-502-1974
10

11   Attorneys for Plaintiff

12

13
                             UNITED STATES DISTRICT COURT

14                                   DISTRICT OF OREGON
15
                                     PORTLAND DIVISION
16

17

18
                                                Case No. 3:21-cv-00311-HZ
     A.B.
19                                              PLAINTIFF’S MOTION FOR
                         Plaintiff              ENTRY OF THE COURT’S FORM
20
                                                TIER 1 PROTECTIVE ORDER
21                 vs
                                                Oral Argument Requested
22   DR. JASON CAMPBELL
23   and OREGON HEALTH &
     SCIENCE UNIVERSITY
24
                         Defendants
25

26
                                       CERTIFICATION
27

28          The parties made a good faith effort by email to resolve the dispute and have

     been unable to do so.


     MOTION FOR PROTECTIVE ORDER – Page 1 of 3
              Case 3:21-cv-00311-HZ       Document 4      Filed 03/04/21   Page 2 of 3



1

2                                            MOTION
3
            Under FRCP 26(c) and this Court’s inherent authority, plaintiff respectfully
4
     moves for entry of the Court’s form tier 1 protective order.
5

6           A draft proposed order with slight modifications is attached, including

7    inserted allegations from the complaint detailing why the facts at issue in this action
8
     create a need for a protective order, and a detailed statement describing the
9
     confidential nature of the documents and information at issue. Fuller Declaration
10

11   ¶ 1. OHSU has publicly stated that it intends to soon file an answer to the complaint.

12   Id. at ¶ 2. Plaintiff files this motion now so a protective order is in place by the time
13
     the parties exchange initial disclosures, which will contain the names of other
14
     alleged victims of sexual harassment at OHSU that warrant protection from public
15

16   access at this early stage of the litigation. Id. at ¶ 3.
17

18   March 4, 2021

19                                      RESPECTFULLY FILED,
20
                                        s/ Michael Fuller
21                                      Michael Fuller, OSB No. 09357
                                        OlsenDaines
22
                                        US Bancorp Tower
23                                      111 SW 5th Ave., Suite 3150
                                        Portland, Oregon 97204
24                                      michael@underdoglawyer.com
25                                      Direct 503-222-2000

26

27

28




     MOTION FOR PROTECTIVE ORDER – Page 2 of 3
             Case 3:21-cv-00311-HZ    Document 4    Filed 03/04/21   Page 3 of 3



1

2                             CERTIFICATE OF SERVICE
3
     I caused this document to be served on all parties who have filed an appearance in
4    this action through the CM/ECF system.

5

6    March 4, 2021

7                                    s/ Michael Fuller
                                     Michael Fuller, OSB No. 09357
8
                                     OlsenDaines
9                                    US Bancorp Tower
                                     111 SW 5th Ave., Suite 3150
10
                                     Portland, Oregon 97204
11                                   michael@underdoglawyer.com
                                     Direct 503-222-2000
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     MOTION FOR PROTECTIVE ORDER – Page 3 of 3
